DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 16-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 16, the prior art of record(s) (closest prior art, Yamasaki, Hisanori, EP 2131488 A1) fails to teach either reducing the flux below 100% or increasing the flux above 100%, wherein the model has a thermal model and in combination with the other limitations of the base claim.
As to claim 22, the prior art of record(s) (closest prior art, Yamasaki, Hisanori, EP 2131488 A1) fails to teach a thermal model for calculating a loss of the asynchronous machine as a function of the flux of the asynchronous machine and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see remarks, filed on 09/16/2021, with respect to claims 16-25 have been fully considered and are persuasive for the following reasons:

In response to office action dated 06/16/2021 applicant’s rep. Fritz M. Fleming (Registered Patent Agent 78,619, (Telephone No.) 540-264-0002 initiated a telephone interview with examiner on 09/08/2021 with a proposed amendment for claims 16-25 and was communicated to the examiner via email communication dated 09/08/2021. Subject-Matter of claim 16 was indicated allowable and was rewritten in independent form by incorporating subject-matter of claims 14, & 15 into claim 16. Independent claim 22 was amended incorporating allowable subject-matter of claim 16 and including subject-matter of claim 26. Claims 1-15 and 26 are cancelled. Replacement drawing fig.3 dated 03/21/2020 is acknowledged and verified. An interview summary is attached along with this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	11/02/2021